Title: To George Washington from John McNeill, 4 December 1755
From: McNeill, John
To: Washington, George



Sir
Winchester Decr 4th 1755

By Captn Hog’s orders I came down here for Money to pay for Provisions Contracted for. I now return to Fort Dinwiddie with it, from which I hope you’ll be so good as to give orders for my being soon releas’d, that I may Join the Troop in which (I learn) you have been pleas’d to promise me an Appointment, the requesting this favour will I hope be the more readily forgiven as it proceeds from the high oppinion I have of your inclination to do Justice to those who have the honour to Serve under you and to prevent my being Subjected to the misfortune I last Campaign labour’d under wh. the Governor is pleas’d to assign as one of the principall reasons for my being superceeded. In the mean-time I beg leave to Subscribe myself. With profound Respect Sir Your Most Obet hble Servt

John McNeill

